Name: 73/320/Euratom: Council Decision of 15 October 1973 approving amendments to the Statutes of the 'SociÃ ©tÃ © d' Ã nergie NuclÃ ©aire Franco-belge des Ardennes' Joint Undertaking
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-10-20

 Avis juridique important|31973D032073/320/Euratom: Council Decision of 15 October 1973 approving amendments to the Statutes of the 'SociÃ ©tÃ © d' Ã nergie NuclÃ ©aire Franco-belge des Ardennes' Joint Undertaking Official Journal L 293 , 20/10/1973 P. 0037 - 0038 Spanish special edition: Chapter 12 Volume 1 P. 0188 Portuguese special edition Chapter 12 Volume 1 P. 0188 +++++( 1 ) OJ NO 65 , 9 . 10 . 1961 , P . 1173/61 . COUNCIL DECISION OF 15 OCTOBER 1973 APPROVING AMENDMENTS TO THE STATUTES OF THE " SOCIETE D'ENERGIE NUCLEAIRE FRANCO-BELGE DES ARDENNES " JOINT UNDERTAKING ( 73/320/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 50 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE COUNCIL ESTABLISHED THE " SOCIETE D'ENERGIE NUCLEAIRE FRANCO-BELGE DES ARDENNES " AS A JOINT UNDERTAKING IN ITS DECISION OF 9 SEPTEMBER 1961 ( 1 ) ; WHEREAS THE GENERAL MEETING OF THE JOINT UNDERTAKING ON 29 JUNE 1972 ADOPTED THE AMENDMENTS TO THE STATUTES IN ORDER TO INCORPORATE THE AGE LIMITS FOR COMPANY DIRECTORS AS ENVISAGED IN FRENCH LAW NO 70.1284 OF 31 DECEMBER 1970 , AND IN ORDER TO ADD TO THE COMPANY NAME THE DISTINGUISHING ABBREVIATION " SENA " ; WHEREAS THESE AMENDMENTS DO NOT CONFLICT WITH THE COMMUNITY PROVISIONS GOVERNING JOINT UNDERTAKINGS , AND WHEREAS THEY SHOULD THEREFORE BE APPROVED , HAD ADOPTED THIS DECISION : ARTICLE 1 THE AMENDMENTS IN ANNEX TO THIS DECISION TO THE STATUTES OF THE " SOCIETE D'ENERGIE NUCLEAIRE FRANCO-BELGE DES ARDENNES " JOINT UNDERTAKING ARE HEREBY APPROVED . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION . DONE AT LUXEMBOURG , 15 OCTOBER 1973 . FOR THE COUNCIL THE PRESIDENT I . NOERGAARD ANNEX AMENDMENTS TO THE STATUTES OF THE " SOCIETE D'ENERGIE NUCLEAIRE FRANCO-BELGE DES ARDENNES " JOINT UNDERTAKING AMENDMENT TO ARTICLE 4 OF THE STATUTES THE FIRST SUBPARAGRAPH OF ARTICLE 4 OF THE STATUTES SHALL NOW READ AS FOLLOWS : " THE NAME OF THE COMPANY SHALL BE : " SOCIETE D'ENERGIE NUCLEAIRE FRANCO-BELGE DES ARDENNES " , WHICH MAY BE ABBREVIATED TO " SENA " . " AMENDMENT TO ARTICLE 17 OF THE STATUTES AN ADDITIONAL SUBPARAGRAPH SHALL BE INSERTED IN ARTICLE 17 , WHICH SHALL NOW READ AS FOLLOWS : " NOT MORE THAN ONE-THIRD OF THE DIRECTORS IN OFFICE SHALL BE OVER 70 YEARS OF AGE . WHERE MORE THAN ONE-THIRD OF THE DIRECTORS IN OFFICE ARE OVER 70 YEARS OF AGE , THE TERM OF OFFICE OF THE SENIOR DIRECTOR OR DIRECTORS IN AGE SHALL END , ON THE DATE OF THE ANNUAL ORDINARY GENERAL MEETING OF SHAREHOLDERS FOLLOWING THE DATE ON WHICH THE PROPORTION OF ONE-THIRD WAS EXCEEDED . " AMENDMENT TO ARTICLE 19 OF THE STATUTES THERE SHALL BE INSERTED BETWEEN THE SECOND AND THIRD SUBPARAGRAPHS OF ARTICLE 19 AN ADDITIONAL SUBPARAGRAPH WICH SHALL READ AS FOLLOWS : " THE AGE LIMIT FOR THE CHAIRMAN IS HEREBY FIXED AT 70 . THE TERM OF OFFICE OF THE CHAIRMAN SHALL END ON THE DATE OF THE ANNUAL ORDINARY GENERAL MEETING FOLLOWING THE DATE ON WHICH HE REACHED THE AGE OF 70 . " AMENDMENT TO ARTICLE 23 OF THE STATUTES THERE SHALL BE INSERTED BETWEEN THE FIRST AND SECOND SUBPARAGRAPHS OR ARTICLE 23 OF THE STATUTES AN ADDITIONAL SUBPARAGRAPH WHICH SHALL READ AS FOLLOWS : " THE AGE LIMIT FOR THE GENERAL MANAGER IS HEREBY FIXED AT 65 . THE TERM OF OFFICE OF THE GENERAL MANAGER SHALL END ON THE DATE OF THE ANNUAL ORDINARY GENERAL MEETING OF SHAREHOLDERS HOLDING HIS 65TH BIRTHDAY . "